Citation Nr: 1420528	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The Veteran had active service from February 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2006.  The appeal was previously remanded in February 2011.

In April 2010, the Veteran and his sister appeared at a hearing held at the RO before an Acting Veterans Law Judge (VLJ) (i.e., Travel Board hearing).  A March 2012 letter from the Board notified the Veteran that the VLJ who conducted the April 2010 Travel Board hearing was no longer with the Board and advised him of his right to appear at another hearing before a current VLJ of the Board.  See 38 U.S.C.A. § 7107(c) (West 2002).  He responded in April 2012 with a request for another Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to be held at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



